Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-10 and 54-60 are pending.
Applicant’s species election in the reply filed on 8/16/2022 is acknowledged. Applicants did not set forth support for the species election in the Specification in the reply filed 8/16/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Application 17677295 was granted entry into Patent Prosecution Highway Program on 4/21/2022. To promote compact prosecution the species election requirement is withdrawn. 
Herein, claims 1-4, 6-10 and 54-60 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/22/2022, 4/27/2022, 4/27/2022, 4/27/2022, 4/27/2022, 4/27/2022 and 8/17/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
Claims 1-4, 6-10 and 54-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A composition, comprising: a first component and a second component, the first component formulated to be crosslinked with the second component to form a hydrogel; wherein the first component is a multi-arm polyethylene glycol terminated with a thiol and the second component is a multi-arm polyethylene glycol terminated with a maleimide; the first component and the second component being formulated to have an initial storage modulus (initial G') and an initial loss modulus (initial G’’) when the first component and the second component are initially combined, a ratio of the initial G'' to the initial G' being between about 5 and about 100; and the first component and the second component being formulated to have a gelation storage modulus (gelation G') and a gelation loss modulus (gelation G") at a gelation time after the first component and the second component are combined, a ratio of the gelation G'' to the gelation G' being less than about 1, the gelation time being less than about 120 seconds.

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention
The broad genus subject matter:
a first component and a second component, the first component formulated to be crosslinked with the second component to form a hydrogel; wherein the first component is a multi-arm polyethylene glycol (PEG) terminated with a thiol and the second component is a multi-arm polyethylene glycol (PEG) terminated with a maleimide, would encompass a vast number of varied multi-arm PEG-SH and multi-arm PEG-maleimide and different combinations (e.g., 4, 6, 8-arm PEG-SH) and multi-arm PEG-maleimide (e.g., 4, 6, 8-arm PEG-maleimide) comprising assorted molecular weights (Daltons) and polydispersity thereof.
If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus) See MPEP § 2163. Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336 (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the Specification, including original claim language, demonstrates that the Applicant has invented species sufficient to support a claim to a genus.
The problem is especially critical with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, as here: 
claim 1 is directed to a multi-arm polyethylene glycol terminated with a thiol and a multi-arm polyethylene glycol terminated with a maleimide being formulated to have an initial storage modulus (initial G') and an initial loss modulus (initial G’’) when the first component and the second component are initially combined, a ratio of the initial G'' to the initial G' being between about 5 and about 100; and the first component and the second component being formulated to have a gelation storage modulus (gelation G') and a gelation loss modulus (gelation G") at a gelation time after the first component and the second component are combined, a ratio of the gelation G'' to the gelation G' being less than about 1, the gelation time being less than about 120 seconds.
Thus, claim 1 encompasses an array of varied multi-arm polyethylene glycol terminated with a thiols and a multi-arm polyethylene glycol terminated with a maleimides being formulated to provide a composition comprising a ratio of the initial G'' to the initial G' being between about 5 and about 100 when initially combined and a ratio of the gelation G'' to the gelation G' being less than about 1, the gelation time being less than about 120 seconds, wherein the temperature at which the gelation occurs and degree of crosslinking is not instantly limited.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a composition comprising any multi-arm PEG-SH and any multi-arm PEG-maleimide, as instantly claimed, formulated to be crosslinked to produce an initial G’ and initial G’’ being between about 5 and about 100 and a gelation time of 120 seconds at a non-limiting temperature would provide a scope of invention comprising a broad genus of possible polymer variations and combinations thereof to produce a hydrogel.
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.” While the court recognizes that, in claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass, it is also recognized that for a broad generic claim, the Specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that Applicant was in possession of the claimed invention, as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)). 
Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP §2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP §2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. 
The factors considered in the Written Description requirement are: (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
Regarding (1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist skilled in polymer chemistry. structure; 
Regarding (2-5) Physical and/or chemical properties; functional characteristics: a multi-arm polyethylene glycol (PEG) terminated with a thiol formulated to be crosslinked with a multi-arm polyethylene glycol (PEG) terminated with a maleimide comprising any multi-arm PEG without further limiting the molecular weight and/or polydispersity of the PEG moiety, an initial G’ and initial G’’ and a gelation time over any temperature range without claiming a degree of crosslinking.
The Specification exemplifies polymers as described below
[00051]; [00057]; [00073]; [00084]; [0097]; [000112]: the first component is a PEG based component, such as a multi-arm polyethylene glycol, optionally terminated with thiol; and the second component is a PEG based component, such as a multi-arm polyethylene glycol, optionally terminated with a maleimide.
[000174]: In some embodiments, the polyvinyl alcohol, polystyrene sulfonate, polyethyleneimine, and polyethylene glycol may be linear, Y-shaped, 3-arm, 4-arm, 6-arm, or 8-arm and range in molecular weight from l,000-l,000,000 grams/mole. 
[000180] In Table 1, the buffer (first column) for example can include any of Acetic
Acid - Sodium Acetate (AA), Citric Acid-Sodium Citrate (CA), Citric Acid (0.2) - Phosphate
Buffer (0.1) (CP), or Phosphate Buffer (PB), or combinations thereof. The molarity (M) is provided
in the second column, which can be adjusted depending on the embodiment. The pH is provided
in the third column, but can be adjusted for any embodiment to have a pH range of about 4-9. The
molecular weight (in kDa) is provided in the fourth column, but can also be adjusted such that the
polymer has a molecular weight within a desired range. The chemistry of the components is provided in the fifth column, and can include any of the listed combinations including any one or more functional groups chosen from Thiol (SH), Maleimide (MAL), nitrobenzyl (e.g., o-nitrobenzyl, ONB), Hydrazide (HZ), Isocyanate (IC), Amine (NH), Succinimidyl Glutaraldehyde (SG), Aldehyde (AD), or Epoxide (EP), or combinations thereof. The weight percentage (in solution) is provided in the sixth column and likewise can be adjusted according to particular applications, such as providing a composition comprising a desired polymer with a weight percent of up to 20 wt¾, such as from about 1-5 wt¾, or from about 2-10 wt¾, or from about 3-15 wt¾, or from about 10-20 wt¾.
Table 1 exemplifies, SH-MAL (i.e., for Thiol (SH), Maleimide (MAL)), for which these end groups are attached to polymers: polyvinyl alcohol, polystyrene sulfonate, polyethyleneimine, and polyethylene glycol referring to [000174], having molecular weight especially of 20 Daltons and a gelation of 120 seconds, without specially identifying the polymer having the SH-Mal or degree of crosslinking or a gelation temperature.
Based on the foregoing, it is evident that the genus of hydrogels embraced by the claims is extremely broad, whereas the Specification appears to identify only a broad groups of polymers (See [000174] having a variety of end groups (See [000180]) without disclosing any single species or a group of species having identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed composition comprising: a first component and a second component, the first component formulated to be crosslinked with the second component to form a hydrogel; wherein the first component is a multi-arm polyethylene glycol terminated with a thiol and the second component is a multi-arm polyethylene glycol terminated with a maleimide.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of any multi-arm polyethylene glycol terminated with a thiol and any multi-arm polyethylene glycol terminated with a maleimide of instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-4, 6-10 and 54-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,
Claim 1 recites in part: 
A composition, comprising: a first component and a second component, the first component formulated to be crosslinked with the second component to form a hydrogel; wherein the first component is a multi-arm polyethylene glycol terminated with a thiol and the second component is a multi-arm polyethylene glycol terminated with a maleimide; the first component and the second component being formulated to have an initial storage modulus (initial G') and an initial loss modulus (initial G’’) when the first component and the second component are initially combined.
However, the term(s): ‘initially combined’ is/are vague. Thus, Applicants intentions to the scope of the claimed invention is unclear.
It is unclear whether the composition is cross-linked to some degree or completely not cross-linked at the point in time when the components are ‘initially combined’, since the first component is formulated to be crosslinked with the second component to form a hydrogel.
The time interval (length/unit of time) encompassed by the phrase ‘initially combined’ is a relative phrase, for example, does ‘initially combined’ represent: 1 second, 30 seconds or 5 minutes after they have been combined, or does it indicate at the exact moment at which the first component and the second component are combined before any cross-linking occurs, i.e., first component and the second component are 100% percent free of cross-linking.
Clarification is required.
Similarly, the term(s) phrase: ‘are combined’ is vague, since it is unclear whether the composition is cross-linked to some degree or completely not cross-linked at the point at which they are combined or after gelation occurs. The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’

Further, regarding claim 1,
Claim 1 recites in part: A composition, comprising: a first component and a second component, the first component ‘formulated’ to be crosslinked with the second component to form a hydrogel; wherein the first component is a multi-arm polyethylene glycol terminated with a thiol and the second component is a multi-arm polyethylene glycol terminated with a maleimide,
The term ‘formulated’ in claim 1 (claim scope is open-ended) is unclear. 
Doses the term ‘formulated’ mean that the composition is formulated, i.e., comprises additional components, that provides for first component and a second component to be crosslinked to form a hydrogel; or, alternatively, does it mean that a first component and a second component are structurally (e.g., terminated with a thiol group and a maleimide group) that makes the polymers capable of crosslinking between themselves to form a hydrogel. Clarification is required.

Regarding claim 59,
Claim 59 recites the term ‘small molecule.’
The term: small molecule, is unclear. The Specification does not provide a standard for ascertaining a molecule (i.e., a specific compound) that is considered small of which would be included the scope of a small molecule so that one of ordinary skill in the art would not be reasonably apprised of the scope of the claim. Accordingly, the term(s) ‘small molecule’ renders the claim indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites: wherein the first and/or second component comprises any one or more functional group chosen from Thiol (SH), Maleimide (MAL), o-nitrobenzyl (e.g., o nitrobenzyl, ONB), Hydrazide (HZ), Isocyanate (IC), Amine (NH), Succinimidyl Glutaraldehyde (SG), Aldehyde (AD), or Epoxide (EP), which is broader than the scope of claim 1.
Therefore, claim 10 does not further limit the subject matter of claim 9 upon which it depends, of which claim 9 is directly dependent on claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626